Citation Nr: 1744632	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  12-33 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hemicolectomy.

2.  Entitlement to service connection for residuals of a stroke. 

3.  Entitlement to service connection for depression. 

4.  Whether new and material evidence has been received to reopen the claim for residuals of a low back injury. 

5.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to August 1, 2016.

6.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In the December 2012 substantive appeal, the Veteran indicated that he desired a hearing before a member of the Board at the RO.  A hearing was scheduled for March 14, 2017; however, in a February 2017 statement, the Veteran's representative indicated that the Veteran was waiving his right to testify at the Board hearing.  Therefore, the Veteran's request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704 (2016).

Other Procedural Issues

In a September 2012 rating decision, the RO denied the claims for: (1) service connection for hemicolectomy; (2) service connection for residuals of a stroke; 
(3) service connection for depression; and (4) whether new and material evidence had been received to reopen the claim for service connection for residuals of a back injury.  The Veteran filed a timely notice of disagreement (NOD) in October 2012.  The RO issued a Statement of the Case in September 2016.  Although a VA Form 9 was submitted in October 2016, the VA Form 9 and the accompanying statement from the Veteran's representative, only addressed the Veteran's increased PTSD rating claim (also on appeal).  The representative's October 2016 statement (submitted with a VA Form 9) specifically noted that it was being filed in connection with a September 2016 Supplemental Statement of the Case (SSOC) which addressed the denial of an evaluation in excess of 50 percent for PTSD prior to August 1, 2016.  The representative's statement and the attached VA Form 9 made no reference to the service connection issues denied in the September 2012 rating decision or to the September 2016 SOC.  In sum, at no time has the Veteran filed a substantive appeal regarding the service connection issues initially denied in the September 2012 rating decision.

The Board notes that a filing of a timely substantive appeal, as opposed to a NOD, is not a jurisdictional bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a substantive appeal.  Nonetheless, the Board may decline to exercise jurisdiction over an appeal if a substantive appeal was not timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  On the other hand, because a timely filed substantive appeal is not a jurisdictional bar to Board review, the Board cannot raise a timeliness objection in a particular case if the appellant filed an untimely substantive appeal and the RO had, nonetheless, treated the Veteran's claim as timely appealed for more than five years, and certified the issue to the Board, and after the Board identified the issue at a hearing and took testimony on the issue.  See id. at 45.

As discussed above, because the October 2016 VA Form 9 did not refer to any of the service connection issues addressed in the September 2016 SOC, it cannot be accepted as a valid substantive appeal as to any of those issues.  Moreover, unlike the situation in Percy, at no time has the Veteran filed a VA Form 9 addressing those issues.  Thus, this is not a situation where an untimely appeal was filed.  Further, although the RO mistakenly certified the issues to the Board, a long period of time has not passed during which the RO has treated the issues as timely appealed.  VA has not treated the Veteran's claim as timely appealed for more than five years.  Moreover, the Veteran has not acknowledged these issues as being timely appealed, and testimony has not been taken on the issues.  See Percy, 23 Vet. App. at 45.  
Thus, this is not a situation where the timely filing of a substantive appeal may be waived.  Simply stated, a substantive appeal was not filed as to these issues.  Thus, those issues are not within the Board's jurisdiction to further review, and they must be dismissed.  38 U.S.C. A . §§ 7104, 7105; 38 C.F.R. §§ 20.100, 20.200, 20.300, 20.302 (2016); Percy, 23 Vet. App. at 45.


FINDING OF FACT

For the entire increased rating period prior to August 1, 2016, the evidence is in equipoise as to whether the Veteran's PTSD was manifested by symptoms resulting in total occupational and social impairment.


CONCLUSION OF LAW

For the increased rating period prior to August 1, 2016, the criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3 (2016). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here the disability has not significantly changed and a uniform evaluation is warranted. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation). 

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411 for the rating period prior to August 1, 2016.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.
In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016).

Rating Analysis for PTSD Disability

The Veteran contends that his PTSD disability is more severe than what is contemplated by the currently assigned 50 percent disability rating for the period prior to August 1, 2016.

By way of procedural background, the Veteran filed a claim for an increased PTSD rating on October 13, 2009.  In an April 2010 rating decision, the RO continued the 50 percent rating and the Veteran filed a timely Notice of Disagreement in November 2010.  A Statement of the Case was issued in October 2012, and the Veteran filed his substantive appeal in December 2012.  Thereafter, in a September 2016 rating decision, the RO granted a 100 percent rating for the Veteran's PTSD disability effective August 1, 2016, the date of the most recent VA PTSD examination.  As the Veteran is in receipt of the maximum schedular rating for his PTSD disability beginning August 1, 2016, the Board will only consider whether a rating in excess of 50 percent is warranted for the rating period prior to August 1, 2016.

Turning to the evidence of record, a January 2010 VA examination report reflects the Veteran's endorsement of symptoms including intrusive memories, nightmares, loss of interest, feelings of detachment, sleep impairment, irritability, and poor concentration.  He also indicated that he had flashbacks and physical reactions when reminded of his in-service stressor event.  He avoided thoughts or conversations about the stressor and experienced emotional numbness and was hyper alert.  Regarding symptoms of depression, he stated that he was sad on a routine basis.  His appetite was poor and he worried about maintaining his weight.  He also had low energy and fantasized about ways to kill himself, but never actually had suicidal thoughts.  The Veteran reported that he stopped working in 2001 after sustaining injuries and being incapable of aerobic climbing.  The Veteran was divorced and had two children and five grandchildren.  He reported that he currently lived with his girlfriend and indicated that he did not speak much to his children.  The Veteran also indicated that he would go three to four days without showering.  Upon mental status examination, the Veteran's speech was normal in rate, tone, rhythm, and volume.  His thought process was linear and he denied suicidal or homicidal thoughts at the present time.  There were no delusions and he denied hallucinations.  His mood was depressed and affect was full in range and appropriate.  His insight and judgment were fairly good.  The examiner confirmed a diagnosis of PTSD and assigned a GAF score of 50, indicative of serious symptoms or any serious impairment in social, occupational or school functioning. The examiner further indicated that the Veteran had not worked in a number of years, although it seemed that this was more due to physical problems than to his mental health problems.  He was able to maintain a few meaningful relationships, but not many.  He had some interests, but they were most often solitary in nature.  The Veteran was able to manage to take care of most of his activities of daily living, both basic and functional, but did not bathe often.  It was the opinion of the examiner that the Veteran's mental disorder resulted in deficiencies in most of the following areas, including work, school, family relations, judgment, thinking, and mood.

The Veteran submitted a December 2010 psychiatric impairment questionnaire from B. L. a mental health specialist from the Decatur VA hospital.  The report indicated that the Veteran had been treated since November 2007 on a weekly to monthly basis.  The lowest GAF score in the last year was 35, reflective of some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  His symptoms included memory loss, deficiencies in family relations, persistent irrational fears, speech that was intermittently illogical, obscure or irrelevant.  He also had symptoms of deficiencies in work, gross impairment of thought process, suicidal ideation, intrusive thoughts, difficulty in adapting to stressful circumstances, deficiencies in mood, and intermittent inability to perform activities of daily living.  It was noted that the Veteran would not be capable of maintaining full-time employment due to his need for a flexible environment and his need for coping skills to manage his symptoms.   

The Veteran was afforded another VA PTSD examination in May 2011.  Since he developed his mental condition, the Veteran reported that there had been major changes in his daily activities, such as being unable to function in the civilian life. There had also been some major social function changes since he developed
his mental condition, for example social isolation.  The Veteran reported that he had been divorced in the past and was not working and had not worked for 8 years.  He had previously been employed as a stage hand and a steel climber for 10 years.  He had back problems for several years and back surgery in 2002.  The Veteran indicated that his unemployment was not primarily due to the effects of a mental condition.  Upon mental status examination, the Veteran appeared disheveled.  Affect and mood showed a disturbance of motivation and mood, mood swings, and depressed mood.  The Veteran reported a history of hallucinations, including hearing voices.  According to the Veteran, the voices told him how to escape his pain and depression and how to kill himself.  He indicated that suicide would be too tragic for his children and grandchildren.  The examiner diagnosed PTSD and assigned a GAF score of 44, reflective of serious symptoms or any serious impairment in social, occupational or school functioning.  It was also noted that the Veteran was unable to establish and maintain effective work/school and social relationships because of his PTSD.  He also had difficulty maintaining effective family role functioning.

During an August 2011 VA examination, the Veteran reported that he was now single after ending a long-term relationship with his girlfriend.  Current PTSD symptoms included anger reactions, nightmares, isolation, flashbacks irritability, rage, depression, and hypervigilance.  The severity of the symptoms was noted to be "severe."  He reported a distant relationship with his children.  The examiner diagnosed PTSD and assigned a GAF score of 45, reflective of serious symptoms or any serious impairment in social, occupational or school functioning.  The examiner further indicated that the Veteran had diminished self-care and physical health.  He was also estranged from his immediate family.  The examiner stated that the best description of the Veteran's current psychiatric impairment was psychiatric symptoms that caused occupational and social impairment with occasional decrease in work efficiency.  The above opinion was supported by the following symptoms, including depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, and difficulty establishing and maintaining effective work/school and social relationships, and difficulty maintaining effective family role functioning.

The Veteran submitted private psychiatric impairment questionnaire from H. L., a primary mental health psychiatric nurse practitioner dated in March and September 2015.  The March 2015 report indicated that the Veteran was first treated in 1999 and was seen approximately every 1-3 months.  The lowest GAF score in the past year was 40, indicative of some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Symptoms were noted to include deficiencies in family relations, persistent irrational fears, persistent danger of hurting himself or others, deficiencies in work or school, depression affecting the ability to function independently, neglect of personal hygiene, deficiencies in judgment, occasional suicidal ideation, deficiencies in mood, difficulty adapting to stressful circumstances, intrusive thoughts, and an inability to establish and maintain effective relationships.  

The September 2015 report indicated that the Veteran was treated in August 2007 and was seen approximately every 2-3 months.  The lowest GAF score in the past year was 50, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  Symptoms were noted to include deficiencies in family relations, deficiencies in work or school, depression affecting the ability to function independently, deficiencies in mood, difficulty adapting to stressful circumstances, intrusive thoughts, and an inability to establish and maintain effective relationships.  

The Veteran was afforded another VA PTSD examination on August 1, 2016.  Symptoms were noted to include depressed mood, anxiety, sleep impairment, impairment of short and long term memory, disturbance of motivation and mood, difficulty in adapting to stressful circumstances, and persistent delusions or hallucinations.  Upon mental status examination, the Veteran's insight and judgment were fair.  His thought content also contained some delusional thinking.  

The evidence also includes a recently submitted private psychiatric evaluation from Dr. E. T. dated in August 2017.  A diagnosis of PTSD was confirmed.  Dr. E. T. also thoroughly discussed the Veteran's psychiatric history and symptoms.  Despite
intensive inpatient and outpatient psychotherapeutic interventions, Dr. E. T. opined that the Veteran's life had consistently been negatively impacted by his PTSD and delusional disorder.  Further, Dr. E. T. indicated that the Veteran was "incapable of performing gainful employment from at least October 13, 2009, through August 1, 2016, on a full time basis, due to severe and debilitating mental illness."  That conclusion was based on a comprehensive review of his medical records and the results of his independent medical examination which confirmed that he suffered from PTSD and psychotic episodes that had rendered him incapable of performing full-time competitive work throughout that time frame.

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's PTSD more nearly approximates symptoms resulting in total occupational and social impairment.  As discussed in the psychiatric examinations above, the Veteran's PTSD has manifested symptoms of chronic sleep impairment, memory difficulties, depression, anxiety, and neglect of personal appearance and hygiene.  He has also been found to have occasional suicidal thoughts and auditory hallucinations.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  He has been found to have very little contact with his family and the December 2010 examiner and Dr. E. T. both indicated that the Veteran would not be capable of maintaining full-time employment due to his PTSD and his need for a flexible environment and his need for coping skills to manage his symptoms.   He has also been found to have an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), and memory loss-symptoms specifically contemplated by the 100 percent rating criteria.  

Further, the Veteran's GAF scores during the increased rating period on appeal have ranged from 35 to 50, indicative of serious symptoms or some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood. 

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a rating of 100 percent for PTSD is warranted for the rating period on appeal prior to August 1, 2016.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

As the Veteran is granted a schedular rating of 100 percent during the entire period on appeal, consideration of entitlement to an extraschedular rating pursuant to 
38 C.F.R. § 3.321 (b)(1) (2016) or an extraschedular rating considering multiple service-connected disabilities under Johnson v. McDonald, 762 F.3d 1362 (2014) is not required.

Additionally, although the Veteran did not file a substantive appeal to the September 2016 Statement of the Case (continuing a denial for a TDIU), the Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part and parcel of an increased rating claim when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16 (a) (2016).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  An exception to this is that a separate award at the housebound rate or a TDIU predicated on a single disability (perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC ) under 38 U.S.C.A. § 1114 (s).  Bradley v. Peake, 22 Vet. App. 280 (2008).  

In the instant case, the Board has assigned a 100 percent disability rating for the Veteran's service-connected PTSD disability for the rating period on appeal and service connection is not in effect for any other disability.  Thus, the issue of entitlement to a TDIU is moot.

ORDER

The issue of entitlement to service connection for hemicolectomy is dismissed.

The issue of entitlement to service connection for residuals of a stroke is dismissed. 

The issue of entitlement to service connection for depression is dismissed. 

The issue of whether new and material evidence has been received to reopen the claim for residuals of a low back injury is dismissed. 

For the increased rating period prior to August 1, 2016, a 100 percent rating for PTSD is granted, subjects to the laws and regulations governing monetary benefits. 

The appeal as to entitlement to a TDIU is dismissed as moot.




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


